Case 8:17-cv-02191-WFJ-JSS Document 32 Filed 12/11/18 Page 1 of 1 PageID 172




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

BEATRICE AMADI, MELANIE SCALA,
and ROSA PEREZ,

      Plaintiffs,

v.                                            CASE NO. 8:17-cv-2191-T-02JSS

ACE HOMECARE, LLC, and JOY BARLAAN,

      Defendants.
                                          /


                                   ORDER

      UPON DUE CONSIDERATION of the Plaintiff’s Motion to Stay

Proceedings as to Defendant Joy Barlaan only (Dkt.31), it is ORDERED AND

ADJUDGED that the motion is granted. All proceedings in this case are stayed

pursuant to the automatic stay provision of the United States Bankruptcy Code, 11

U.S.C. § 362(a) as to Joy Barlaan only.

      DONE AND ORDERED at Tampa, Florida, on December 11, 2018.



                                 s/William F. Jung
                               WILLIAM F. JUNG
                               UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
Counsel of Record
